            FoR#ffi Sgffi"?Jif,"J,?'Flfi iffi           3ffi 5,^o*f&EP*
                               ASI{EVILLE       DIVISION         0Cf I g
                                                                         Uru
                           DocKEr No.       1:   le-cR-o   oo24         "&?a.?tffi,8$"$!1"
LINITED STATES OF AMERICA                   )
                                            )       CONSENT ORDER AND
V.                                          )     JUDGMENT OF FORFEITURE
                                            )
KEITH ERIC SAUNDERS                         )



       WHEREAS, the defendant, KEITH ERIC SATINDERS, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1l to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property involved in the offense and/or
property used in any manner to facilitate the commission of such offense and is
therefore subject to forfeiture pursuant to 18 U.S.C. 5 2253, provided, however, that
such forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(1) & (c)(2), the Court finds
that there is the requisite nexus between the properly and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorizedto
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, TFIEREFORE, IT IS FffiREBY ORDERED THAT the following
property is forfeited to the Llnited States:

           o   Samsung Galaxy            57 cellular phone, SM-G930T2, IMEI
               35625107 03057   3   4, bea rin g serial   n   um ber R58H308TLSF

      The United States Marshal andlor other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. $
853(n), andlor other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      Any person, other than the defendant, asserting afiy legal interest in         the
property ndy, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

      Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorizedto conduct any discovery needed
to identiff, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P.45.



                                                2
       Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).It no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2),and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P. 32.2(b)(4XA), the defendant consents that this order
shall be final as to defendant upon filing.




JONATHAN D. LET
Assistant United States Attorney




Defendant




EMILY M. JONES
Attorney for Defendant




                                           Signed:   Lclol<r     Errw

                                           W. CARLETON        TCALF
                                           United States gistrate Judge
                                           Western Di    of North Carolina
